                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 CONSTANCE SMITH,                                )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )   NO. 3:19-cv-00725
                                                 )
 HENRY QUEENER, et al.,                          )
                                                 )
        Defendant.                               )


                                            ORDER

       Before the Court is a Report and Recommendation from Magistrate Judge Brown (Doc.

No. 22) recommending that the Court grant Plaintiff’s Motion to Dismiss Defendant Henry

Queener (Doc. No. 6) and deny the Motion to Rescind that motion (Doc. No. 19) as moot.

Magistrate Judge Brown explains that the parties agreed to the dismissal of Queener without

prejudice at the scheduling conference. No objections have been filed.

       The Report and Recommendation (Doc. No. 22) is APPROVED AND ADOPTED, the

Motion to Dismiss (Doc. No. 6) is GRANTED and the Motion to Rescind (Doc. No. 19) is

DENIED AS MOOT. State Farm Insurance Company remains as Defendant in this case.

       IT IS SO ORDERED.




                                            ____________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE
